Name: Commission Regulation (EC) No 1510/98 of 15 July 1998 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  cooperation policy;  beverages and sugar;  trade
 Date Published: nan

 EN Official Journal of the European Communities16. 7. 98 L 200/13 COMMISSION REGULATION (EC) No 1510/98 of 15 July 1998 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 2348/ 96 (2), and in particular Articles 2, 3(4) and 4(4) thereof, Whereas Commission Regulation (EC) No 1261/96 (3), as last amended by Regulation (EC) No 2042/97 (4), fixes the quantities of the forecast supply balance for wine products qualifying for Community aid for the period 1 July 1997 to 30 June 1998; Whereas the quantities of the forecast supply balance fixed for the period 1 July 1998 to 30 June 1999 should be renewed to continue supplies, taking account of the special situation of production in the Canary Islands; whereas the aid for the supply to the Canary Islands should also be fixed at the amounts given in Annex II, taking account of the quotations or prices for the said wine products in the European part of the Community and on the world market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 1261/96 are hereby replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 163, 2. 7. 1996, p. 15. (4) OJ L 286, 18. 10. 1997, p. 3. EN Official Journal of the European Communities 16. 7. 98L 200/14 ANNEX I WINE PRODUCTS Forecast supply balance for the Canary Islands (1 July 1998 to 30 June 1999) CN code Description Quantity(hectolitres) ex 2204 21 79 Wines: ex 2204 21 80 ex 2204 21 83 ex 2204 21 84 Ã¯ £ § originating in third countries: wines bearing only the name of the country of origin with no other indication or geographical designation Ã¯ £ § originating in the Community: table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 115 500 ex 2204 29 62 Wines: ex 2204 29 64 ex 2204 29 65 ex 2204 29 71 Ã¯ £ § originating in third countries: wines bearing only the name of the country of origin with no other indication or geographical designation ex 2204 29 72 ex 2204 29 75 ex 2204 29 83 ex 2204 29 84 Ã¯ £ § originating in the Community: table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 129 500 Total 245 000 EN Official Journal of the European Communities16. 7. 98 L 200/15 ANNEX II Aid granted in respect of the products listed in Annex I (ECU/hl) Product code Aid applicable to products coming from the Community 2204 21 79 9120 4,782 2204 21 79 9220 4,782 2204 21 79 9180 8,964 2204 21 79 9280 10,494 2204 21 79 9910 4,782 2204 21 80 9180 10,595 2204 21 80 9280 12,405 2204 21 83 9120 4,782 2204 21 83 9180 12,243 2204 21 84 9180 14,473 2204 29 62 9120 4,782 2204 29 62 9220 4,782 2204 29 62 9180 8,964 2204 29 62 9280 10,494 2204 29 62 9910 4,782 2204 29 64 9120 4,782 2204 29 64 9220 4,782 2204 29 64 9180 8,964 2204 29 64 9280 10,494 2204 29 64 9910 4,782 2204 29 65 9120 4,782 2204 29 65 9220 4,782 2204 29 65 9180 8,964 2204 29 65 9280 10,494 2204 29 65 9910 4,782 2204 29 71 9180 10,595 2204 29 71 9280 12,405 2204 29 72 9180 10,595 2204 29 72 9280 12,405 2204 29 75 9180 10,595 2204 29 75 9280 12,405 2204 29 83 9120 4,782 2204 29 83 9180 12,243 2204 29 84 9180 14,473